DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 1 December 2021. Claims 1 and 3-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 includes “an ingest pipeline that modifies the plurality of documents prior to indexing, the ingest pipeline being configured to indicate which field from a reference data of 
Paragraph 34 of the published specification states that “The ingest pipeline is a configuration defining how the documents are modified prior to being indexed.” This is not the same as the claimed “an ingest pipeline that modifies the plurality of documents.” Paragraph 39 expresses that “The enrichment node(s) 407 can modify the received documents based on the ingest pipeline 410.” Thus, it should be clear that the disclosed ingest pipeline is not capable of modifying anything; it is merely a configuration that defines something and so the limitation includes new matter. Dependent claims 12-19 are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “wherein the determining” in the third limitation of the claim. There is insufficient antecedent basis for this limitation in the claim. All respective dependent claims are likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system and non-transitory processor-readable medium of claims 1, 11 and 20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 11:  A system for enriching documents for indexing, the system comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method, the method comprising: receiving a plurality of documents; an ingest pipeline that modifies the plurality of documents prior to indexing, the ingest pipeline being configured to indicate which field from a reference data of the plurality of documents is searched in an enrichment index to retrieve additional data to be added to the plurality of documents; generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data; determining, based on the reference data and an enrichment policy, additional data; and adding the additional data to the document; and indexing the plurality of enriched documents to generate an enrichment index. 
	The limitation of receiving a plurality of documents, as drafted, is an insignificant pre-solution activity of gathering data. 
The limitation of an ingest pipeline that modifies the plurality of documents prior to indexing, the ingest pipeline being configured to indicate which field from a reference data of the plurality of documents is searched in an enrichment index to retrieve additional data to be added to the plurality of documents as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim this limitation encompasses the user making an observation or evaluation of an indicated field from data of documents.
The limitation generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, observation or evaluation of “reference data” concerning the documents. 
The limitation determining, based on the reference data and an enrichment policy, additional data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of other, additional data based on the observed reference data concerning the documents and a rule or policy related to what other, additional data should be.  
The limitation adding the additional data to the document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user judging that the other, additional data is to be added to the document.  
The limitation indexing the plurality of enriched documents to generate an enrichment (or target) index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user judging that the documents judged to have other, additional data added to them can be stored or organized.
Claims 1 and 20 include similar language and also include additional language as indicated here:
indexing the reference data of plurality of documents to obtain a source index; generating, based on the enrichment policy and the source index, an enrichment index and data structure accessible via the enrichment index, wherein the determining the additional data includes reading the additional data from the enrichment index as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. For example, “indexing” and “generating” in the context of this claim encompasses the user making an observation or evaluation of two documents being indexed as claimed.
With respect to claim 20, the limitations of establishing a remote search which comprises a single query for more than one document; distributing a load of searches for a plurality of documents based on the single query; receiving a plurality of documents from a plurality of sources in response to the load of searches as drafted, are insignificant pre-solution activities of gathering data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system, memory, non-transitory processor readable medium, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 21-23 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system, memory, non-transitory processor readable medium, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 20180253412 A1, hereinafter Biswas.

As per claim 1, Biswas discloses The method for enriching documents for indexing, the method comprising: 
receiving a plurality of documents (paragraph 14, 16, 32, 38, 58, 63 disclose documents are stored/saved on (i.e. received by) a server/cloud storage facility; additionally, and/or alternatively, at least paragraphs 20, 23, 51, 52 disclose storing received / exported files for use at least by local reviewers); 
indexing the reference data of plurality of documents to obtain a source index (paragraph 30, 33, 37, 38, 51 discloses that all asset ID’s, metadata, unique ID’s (i.e. reference data) are known/stored (i.e. source index)); and 
generating, based on the enrichment policy and the source index, an enrichment index and data structure accessible via the enrichment index (paragraph 39 discloses storing and collecting (i.e. generating an enrichment index) by (batch) querying/polling all asset ID’s of shared documents link to the source document (i.e. based on the source index) periodically as per at least paragraphs 30, 38-40 (i.e. based on an enrichment policy); at least paragraphs 27, 37, 40 describe creating converting/translated/mapping data structures/synchronized updates/comments (i.e. data structure examples) after new updates/comments are retrieved (i.e. accessible via the enrichment index)), wherein the determining the additional data (see mapping above);
generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data (see at least paragraph 23, 30, 33, 37, 40 where at least the disclosure of an asset ID and/or metadata are multiple examples of reference data as claimed); 
determining additional data (paragraphs 13, 24, 37, 43 disclose comments (i.e. additional data)) based on the reference data (paragraphs 23, 33, 37, 40) and an enrichment policy (paragraphs 15, 21, 30, 40); and 
adding the additional data to the document (paragraph 16, 18, 24); and 
indexing the plurality of enriched documents to generate a target (or enrichment) index (see at least paragraphs 16, 21, 22 where all documents, all document versions (i.e. indexed enriched documents) thereof including with respect to different reviewers and their comments (i.e. indexed enriched documents), different time periods and comments therein (i.e. indexed enriched documents), etc. are all stored and accessible  (i.e. indexed)). 

As per claim 11, Biswas discloses A system for enriching documents for indexing, the system comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (paragraph 83) to perform a (paragraph 14, 16, 32, 38, 58, 63 disclose documents are stored/saved on (i.e. received by) a server/cloud storage facility; additionally and/or alternatively at least paragraphs 20, 23, 51, 52 disclose storing received / exported files for use at least by local reviewers); 
an ingest pipeline that modifies the plurality of documents prior to indexing, the ingest pipeline being configured to indicate which field from a reference data of the plurality of documents is searched in an enrichment index to retrieve additional data to be added to the plurality of documents (see rejection of claim 6 including at least paragraphs 37-38 wherein PDF2 (i.e. reference data) of the index, the new comment (i.e. reference data) / modified comment (i.e. reference data), and the coordinate/location field values (i.e. reference data) are all determined via a look up (i.e. search) to retrieve comments (i.e. additional data) by querying tool 270 in order to synchronize the comments (i.e. add, modify) in documents at specific locations) ; 
generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data (see at least paragraph 23, 30, 33, 37, 40 where at least the disclosure of an asset ID and/or metadata are multiple examples of reference data as claimed); 
determining, based on the reference data (paragraphs 23, 33, 37, 40) and an enrichment policy (paragraphs 15, 21, 30, 40), the additional data (paragraphs 13, 24, 37, 43 disclose comments (i.e. additional data)); and 
(paragraph 16, 18, 24); and indexing the plurality of enriched documents to generate the enrichment index (see at least paragraphs 16, 21, 22 where all documents, all document versions (i.e. indexed enriched documents) thereof including with respect to different reviewers and their comments (i.e. indexed enriched documents), different time periods and comments therein (i.e. indexed enriched documents), etc. are all stored and accessible  (i.e. indexed)).

As per claim 3, Biswas discloses The method of claim 1, wherein the reading of the additional data includes performing a remote search in a batch, the remote search including a query for the additional data of at least two documents of the plurality of the documents (see rejection of claim 1, note that the querying/polling is done for multiple documents (i.e. batched) based on their asset ID’s/metadata/unique ID’s (i.e. reference data) to read new comments/modifications (i.e. additional data)). 

As per claim 4, Biswas discloses the method of claim 1, wherein the enrichment policy defines: at least one data field to match the document to the reference data (paragraph 30, 33, 37, 38, 51 disclose asset ID’s, metadata, unique ID’s (i.e. reference data as data fields to be matched); paragraph 50 discloses querying appropriate storage facility (i.e. another example of one data field)); and at least one additional data field (see at least paragraphs 30, 37, 38 which disclose linking one source asset ID (at least one data field referred to in the previous limitation) to a shared asset ID (i.e. additional data field) as well as querying/polling to detect new  

As per claim 5, Biswas discloses The method of claim 4, wherein the determining of the additional data includes: determining, based on reference data, a value of the at least one data field (see rejection of claim 4 – note that based on the reference data requirement of a field being of a type asset ID’s, metadata, unique ID’s, a value is determined for these fields such as INDD2 as in the index in paragraph 38); determining, based on the at least one data field and the value of the at least one data field, a value of the additional data field (additional data field values are determined including PDF2 from the index disclosed in paragraph 38, as well as the new comment/modified comment data values (i.e. additional data field values), as well as coordinate/location field values (i.e. additional data field values)); and adding the at least one additional data field and the value of the one additional data filed to the additional data (paragraphs 13, 24, 37, 43 disclose at least the comments (i.e. additional data fields and values thereof) are recognized as additional data that are then added to documents as per paragraphs 16, 18, 24)). 

As per claim 6, Biswas discloses the method of claim 5, wherein the value of the at least one additional field is determined based (see at least paragraphs 30, 37, 38; additional data field values are determined including PDF2 from the index disclosed in paragraph 38 (i.e. document metadata), as well as the new comment/modified comment (i.e. document metadata) data values, as well as coordinate/location field values of documents (i.e. document metadata)). 

As per claim 7, Biswas discloses The method of claim 5, wherein the value of the at least one additional field is determined via a look up table or a remote source (see rejection of claim 6 wherein PDF2 of the index, the new comment/modified comment, and the coordinate/location field values are all determined via a look up and are also determined from a remote source). 

As per claim 8, Biswas discloses the method of claim 7, wherein the enrichment policy defines a query for searching the value of the at least one additional field in the reference data (see rejection of claim 3 including paragraphs 38, 50, 52, 57).

As per claim 10, Biswas discloses The method of claim 1, wherein the additional data includes one of: user data associated with the document and organization data associated with the document (see at least paragraphs 30, 37, 38; additional data field values are determined including PDF2 from the index disclosed in paragraph 38, as well as the new comment/modified comment data values,  

As per dependent claims 12-18, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas as applied above in view of Wyatt et al., Pub. No.: US 20200374268 A1, hereinafter Wyatt.

As per 9, Biswas discloses the method of claim 1. Biswas does not explicitly disclose, however in the related field of endeavor of synchronizing metadata, Wyatt discloses wherein the additional data includes one of: geographical data associated with the document, an Internet protocol address associated with document, and a domain address associated with the document (Wyatt, paragraphs 25-28, 31 disclose synchronizing metadata including IP, geo-coordinate, user, host, service, network/organization, host specific policy data/rules etc.). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wyatt’s teaching, in the related field of endeavor of synchronizing metadata, would have allowed Biswas’ method to synchronize metadata including geographical, IP address and domain address metadata because doing so will provide metadata redundancy with synchronized metadata as per Wyatt paragraph 16. Furthermore, using (synchronized) metadata-driven policies is beneficial for driving scale and speed and this will save significant time and effort in the deployment and management of services, which reduces costs and increases reliability as per Wyatt paragraph 17.

As per 19, Biswas discloses the method of claim 11 wherein the additional data includes one of: user data associated with the document, and organization data associated with the document (see at least paragraphs 30, 37, 38 which disclose new comments/modifications (i.e. user data) and corresponding coordinates/locations data for how data is organized (i.e. organization data); paragraph 50 discloses to obtain an ID (i.e. user and organization data)). 
Biswas does not explicitly disclose, however in the related field of endeavor of synchronizing metadata, Wyatt discloses geographical data associated with the document, an Internet protocol address associated with document, a domain address associated with the document (Wyatt, paragraphs 25-28, 31 disclose synchronizing metadata including IP, geo-coordinate, user, host, service, network/organization, host specific policy data/rules etc.). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wyatt’s teaching, in the related field of endeavor of synchronizing metadata, would have allowed Biswas’ method to synchronize metadata including geographical, IP address and domain address metadata because doing so will provide metadata redundancy with synchronized metadata as per Wyatt paragraph 16. Furthermore, using (synchronized) metadata-driven policies is beneficial for driving scale and speed and this will save significant time and effort in the deployment and management of services, which reduces costs and increases reliability as per Wyatt paragraph 17.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas as applied above in view of Ramanath et al., Pub. No.: US 20190251422 A1, hereinafter Ramanath.

As per claim 20, Biswas discloses a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for enriching documents for indexing, the method comprising: 
establishing a remote search which comprises a single query for more than one document (paragraph 50); 
Biswas does not explicitly disclose, however Ramanath, in the related field of endeavor of query processing and searching, discloses distributing a load of searches for a plurality of documents based on the single query (Ramanath paragraph 55 and fig. 5)
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Ramanath’s teaching, in the related field of endeavor of query processing and searching,  would have allowed Biswas’s method to solve the problem of “increased latency in processing search queries” and “current search architectures suffer from a technical problem of sacrificing processing speed for search result relevance” by implementing a solution that “employs a design principle of dividing and conquering” as described in Ramanath, paragraphs 3, 55, fig. 5.
(Biswas, paragraph 14, 16, 32, 38, 58, 63 disclose documents are stored/saved on (i.e. received by) a server/cloud storage facility; additionally and/or alternatively at least Biswas, paragraphs 20, 23, 51, 52 disclose storing received / exported files for use at least by local reviewers) from a plurality of sources in response to the load of searches (see Ramanath as cited above); 
8generating a plurality of enriched documents, wherein the generating includes: determining, based on a document of the plurality of documents, reference data (see at least Biswas paragraph 23, 30, 33, 37, 40 where at least the disclosure of an asset ID and/or metadata are multiple examples of reference data as claimed); 
determining, based on the reference data (Biswas paragraphs 23, 33, 37, 40) and an enrichment policy (Biswas paragraphs 15, 21, 30, 40), additional data (Biswas paragraphs 13, 24, 37, 43 disclose comments (i.e. additional data)) and 
adding the additional data to the document (Biswas paragraph 16, 18, 24); and 
indexing the plurality of enriched documents to generate an enrichment index (see at least Biswas paragraphs 16, 21, 22 where all documents, all document versions (i.e. indexed enriched documents) thereof including with respect to different reviewers and their comments (i.e. indexed enriched documents), different time periods and comments therein (i.e. indexed enriched documents), etc. are all stored and accessible  (i.e. indexed)).


Response to Arguments
Applicant's arguments filed 1 December 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the rejection under 35 U.S.C. 101 are not persuasive. Applicant’s arguments indicate that the claims now recite a practical application. Examiner respectfully disagrees. MPEP § 2106.04(d) subsection III provides two examples of how the Office evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. Claims 1, 11 and 20 as amended recite language that is in line with the first example, Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019). More specifically, the claims do not improve the recited technical steps (e.g. the technical steps of claim 1 including at least indexing, generating an enrichment index and data structure, reading additional data, the technical steps of claim 11 including at least modifying documents, indicate which fields are searched to retrieve data to be added, and the technical steps of claim 20 including at least the recited establishing, distributing and receiving). Furthermore, with respect to claim 20, the limitations of establishing a remote search which comprises a single query for more than one document; distributing a load of searches for a plurality of documents based on the single query; receiving a plurality of documents from a plurality of sources in response to the load of searches, as drafted, are insignificant pre-solution activities of gathering data.
The amendment to claim 1 incorporates the language of dependent claim 2 in its entirety. The remarks do not point out disagreements with the previous prior art rejection of claim 2. Applicant has not discussed the reference applied against claim 2, explaining how the 
Applicant’s argument with respect to the prior art rejection of claim 11 is not persuasive. The amendment to claim 11 includes “an ingest pipeline that modifies the plurality of documents prior to indexing, the ingest pipeline being configured to indicate which field from a reference data of the plurality of documents is searched in an enrichment index to retrieve additional data to be added to the plurality of documents”.  See Biswas at least paragraphs 37-38 wherein PDF2 (i.e. reference data) of the index, the new comment (i.e. reference data) / modified comment (i.e. reference data), and the coordinate/location field values (i.e. reference data) are all determined via a look up (i.e. search) to retrieve comments (i.e. additional data) by querying tool 270 in order to synchronize the comments (i.e. add, modify) in documents at specific locations
Applicant’s argument with respect to the prior art rejection of claim 20 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Ramanath reference is relied upon for the amended subject matter.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20150039598 A1
Par. 14
Equal distribution of search loads to perform full search
US 20080137971 A1
Par. 478
Linking to annotations concerning a document
US 20170017653 A1
Pars. 3-8
Synchronize & distribute arbitrary data of a file


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED H HASAN/Primary Examiner, Art Unit 2154